FILED
                           NOT FOR PUBLICATION                                  JAN 31 2014

                                                                            MOLLY C. DWYER, CLERK
                   UNITED STATES COURT OF APPEALS                            U.S. COURT OF APPEALS



                           FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 12-10396

              Plaintiff - Appellee,              D.C. No. 1:09-cr-00452-JMS-1

  v.
                                                 MEMORANDUM*
MIGUEL LEON,

              Defendant - Appellant.


                    Appeal from the United States District Court
                             for the District of Hawaii
                   J. Michael Seabright, District Judge, Presiding

                      Argued and Submitted October 8, 2013
                               Honolulu, Hawaii

Before:       KOZINSKI, Chief Judge, FISHER and WATFORD, Circuit Judges.

       As appellant acknowledged in his briefs, and at oral argument, the

application of the good-faith exception to this case is controlled by United States v.

Pineda-Moreno, 688 F.3d 1087 (9th Cir. 2012), which held that officers who

placed and monitored a GPS device on a suspect’s car reasonably relied on then-


          *
          This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
                                                                                    page 2
binding precedent. As a three-judge panel, we are bound by Pineda-Moreno. See

generally Miller v. Gammie, 335 F.3d 889 (9th Cir. 2003) (en banc). Thus,

although the government conceded below that the placement and use of a GPS

device on Leon’s vehicle was unconstitutional under United States v. Jones, 132 S.

Ct. 945 (2012), the district court did not err in ruling that the fruits of these

searches were nevertheless admissible under the good-faith exception to the

exclusionary rule. Pineda-Moreno, 688 F.3d at 1090–91.


      AFFIRMED.